Title: From James Madison to Robert Walsh Jr., 13 December 1817
From: Madison, James
To: Walsh, Robert, Jr.


Montpellier Decr. 13. 1817
J. M. has recd. the 2d. Vol. of the Amn. Register wth. which Mr. Walsh has favored him. Regarding the work as a very valuable contribution to the stock of Amn. literature, it has always been his intention to possess it; has taken steps wch. will save the politeness of Mr. W. from being again taxed for the purpose. He is at the same time not the less sensible of the kindness to which he is indebted for what has passed. He prays Mr. W. to accept his respects and best wishes
